Per curiam.
.. The appellants instituted an action in Fulton County Superior Court against the Fulton County Board of Registration and Elections, the officers of that board, the attorney for the City of Atlanta, the deputy clerk of council and acting clerk of council of the City of Atlanta, and a candidate for the office of mayor of the City of Atlanta seeking declaratory and injunctive relief. Specifically, the plaintiffs sought to have the superior court declare that the city ordinances of Atlanta barred the unsuccessful candidate from running for mayor and enjoin the Fulton County Board of Registration and Elections from allowing the candidate’s name to appear upon the election ballot. It is undisputed that the election for city mayor has taken place and that a different candidate obtained a majority of the votes cast. Therefore, the appeal is rendered moot. See Pilgrim v. First Nat. Bank of Rome, 235 Ga. 172, 174 (219 SE2d 135) (1975).

Appeal dismissed.


All the Justices concur.